DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The office action is being examined in response to the application filed by the applicant on June 9, 2020.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.

Information Disclosure Statement
        The information disclosure statement (IDS) submitted on June 9, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on June 9, 2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because reference character 1818 named "Data Repost", have a grammatical error as it is referred as “data repository 1818” in ¶0086 and have been disclosed incorrectly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
 Claims 5, 11 and 17 objected to because of the following informalities:  contains various grammatical errors: " user UI" should be corrected to "user interface" and "an ideal a type of type" should be corrected to “an ideal type of” in accordance to MPEP 608.01(m) and/or 37 CFR 1.75(i). Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
In ¶0057;
In ¶0059 in page 18, lines 3-4, contains the grammatical error "leaning" and should be corrected to “learning” in accordance to MPEP 608.01(g) and/or 37 CFR 1.71.
In ¶0084, contains the numerical error "clients 1802-1810" and should be corrected to “clients 1802-1808” in accordance to MPEP 608.01(g) and/or 37 CFR 1.71.


Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 1 is being used as the most representative of the independent claims set 1, 7 and 13. Step 1: the claimed invention falls under statutory categories of a machine, article of manufacture and a process. However, Step 2A Prong 1: because the claims recites a system, a non-transient computer readable medium and a method to  …complete at least one task; … for receiving an input…, and sending an output…, wherein the output is associated with the at least one task;… for collecting the outputs associated with the at least one task and to associate the outputs to the at least one user, a group of users, or both; …providing a loop; …to analyze which of the at least one tasks correlates with a confidence metric, wherein the confidence metric predicts employment for a user, and further, to output the confidence metric; …utilizes output confidence metric … to perform predictive modeling to correlate outputs associated with the at least one task with confidence data to output a quantification of chance of success at finding the employment.

These limitations, describe a system, a non-transient computer readable medium and a method for determining and scoring confidence metrics to predict employment for a user. Thus, these limitations are directed to the abstract idea of certain methods of organizing human activity in the form of engaging in commercial or legal interactions by evaluating business user’s information to attempt on landing an employment and meet legal obligations as a business or improving business relations as candidates and businesses. As disclosed in the specification, this invention allows to utilize machine learning, data mining technology, data routing and multivariate analysis to increase the efficiency and effectiveness of the of an employment platform and to forecast the chances of employment whilst recommending tertian tasks that increase the likelihood of success. Thus, it represents a certain method of organizing human activities by performing predictions based in data given by the user and assigning scores to determine the likelihood of obtaining an employment opportunity.

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements of at least one client device; graphical user interface (GUI); a network interface; a machine learning module; a data repository; monitoring module; a predictive analyzer module and a multivariate analyzing module individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

For dependent claims 4 and 10, it recites the additional element of a data set selector module, operator graphical user interface and a recommendation module, respectively, which is merely used as a tool to perform the abstract idea. Thus, it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(g)) and this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: For claims 1, 7 and 13 these claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As indicated in Step 2A Prong 2, the additional elements in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h) are being determined as being well-understood, routine, conventional activity in the field. The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-6, 8-12 and 13 - 20, these cover or fall under the same abstract idea of a method of organizing human activity
Claims 2, 8 and 14: further describes the abstract idea of the machine learning model prediction and the increment of the probability of employment location.
Claims 3, 9 and 15: … to derive predictions for the outputs, and …to choose a functional form of a relationship between user employment success prediction and the output under consideration whilst removing a statistical bias.
Claims 4, 10 and 16: … determines which outputs to use …and which outputs to exclude …, and further allows an operator to choose outputs to be used...
Claims 5, 11 and 17: wherein the at least one tasks comprises,…, filling out questionnaires provided by the server, answering multiple choice questions provided by the server, inputting an ideal a type of type of employment, a desired salary, or any combination thereof.
Claims 6, 12 and 18: further describes the abstract idea of the machine learning model prediction and its continuous training inside the neural network.
Claims 19 (directed to claim 13) and 20 (directed to claim 14): further describes the abstract idea of the machine learning model prediction and the data correlation to job landing success rate and tasks assigned to the user in a question and answer form.
Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polli (U.S. Pub No. 20190026681 A1).
Regarding claims 1, 7 and 13:
A system for forecasting a chance of success of a user locating employment, assisting the user to become employed, or both, the system comprising: (claim 1)
Polli teaches:
at least one client device associated with a user, wherein the at least one client device comprises a graphical user interface (GUI) that allows a user to complete at least one task; (“The reporting engine may be configured to generate a plurality of graphical user interfaces (GUIs) for displaying data on a user device. Examples of such GUIs are illustrated in FIGS. 3 through 31.” ¶0161; Figs 3-31)
a network interface for receiving an input from the GUI, and sending an output to a server, wherein the output is associated with the at least one task; (“FIG. 1 illustrates an exemplary network layout comprising one or more screening systems, in accordance with some embodiments. In one aspect, network layout 100 may include a plurality of user devices 102, a server 104, a network 106, one or more databases 108, and one or more screening systems 110” ¶0087; Fig 1 (102, 104, 106))
a machine learning module residing on the server and in communication with the network, wherein the machine learning module comprises: a data repository for collecting the outputs associated with the at least one task and to associate the outputs to the at least one user, a group of users, or both; (“Referring to FIG. 2, a screening system 110 may include a traits extraction engine 112, a model analytics engine 114, and a reporting engine 116. The screening system may be configured to receive input from a plurality of users. The users may include one or more end users, employees, or job candidates. An end user may be a recruiter for a company or human resource personnel with a company… Job candidates may include users who are applying for a specific position in the company, active job-seekers, users whose resumes/profiles are in a database and who may be potential matches for the company, recent college graduates, students, etc.” ¶0110; Fig 1 (108); Fig 2 (114)) Examiner note: Under the Broadest Reasonable Interpretation (BRI) a “task” is being interpreted as a list of actions the system assign to the user, which in this reference is referred as “neuroscience-based computerized tasks” (as stated in ¶0017), some examples are Analogue Risk Task, Choice Task, Dictator Task, among others (refer to ¶0113). Also, refer to ¶0097 for more details about the database and the storing user output data.  
a monitoring module to monitor user inputs and outputs and update the machine learning module thereby providing a loop; and (“the model analytics engine can identify characteristics of interest from the employees' gameplay data and job performance ratings, without requiring knowledge of the underlying probability distribution between those characteristics, and determine specific relationships between observed variables. An advantage of machine learning is automatic recognition of complex patterns and intelligent decisions based on analysis of gameplay data and job performance ratings. In some embodiments, the model analytics engine can use non-linear, non-parametric classification techniques, which can perform better than traditional pattern classification algorithms in data sets having many attributes with a small training dataset. ¶0116; Fig 2 (114)) Examiner note: Under BRI, the monitoring module is being interpreted as the “analytics engine”. Moreover, the constant inputs and outputs to update the machine learning module (MLM) are being used for training dataset. Also, refer ¶0117 for details about updating or training the system.  
a predictive analyzer module to analyze which of the at least one tasks correlates with a confidence metric, wherein the confidence metric predicts employment for a user, and further, to output the confidence metric; and (“FIG. 32 is an overview of how an analytics engine of the system can be used as a predictive model for a business entity attempting to predict how likely a potential hire will succeed as an employee. In the first step, a current employee can complete the tests of the system. Upon completion of the tests, the system can extract cognitive and emotional trait data based on the performance of the employee on the tests. Next, the system can use the employee's rating data and test data to train the analytics engine to determine what characteristics an ideal employee should possess for a specific position at the business entity. Once the analytics engine is adequately trained, the model can be used in the second step for predictive analysis and forecasting. First, the candidate can complete the system's tests. Upon completion, the system can extract traits about the candidate based upon the candidate's performance on the tests. The data from the tests can then be applied to the trained analytics engine to create a fit score for the candidate. These predictive models can be used to assess factors including, for example, how likely a potential hire would be to succeed in a particular role at the company. Accurate predictive models can detect subtle data patterns to answer questions about an employee's future performance in order to guide employers to optimize their human capital.” ¶0212-213; Fig 2 (114) Fig 32) Examiner note: Under BRI, the “user” can be students, post-graduates, job seekers, and individuals seeking assistance regarding career planning as stated in ¶0124 and ¶0004 for this reference. Thus, this prior art invention can predict confidence metrics for employment and assist individuals in career-planning and talent identification.
a multivariate analyzing module in communication with the machine learning module and the data repository, wherein the multivariate analyzing module utilizes output confidence metric from the data repository to perform predictive modeling to correlate outputs associated with the at least one task with confidence data to output a quantification of chance of success at finding the employment. (“the model analytics engine can methodically identify certain traits and establish their relationships with the employees' job performance ratings, by analyzing the employees' behavioral output and job performance ratings using machine learning algorithms. The machine learning algorithms may utilize support vector machines (SVMs) but are not limited thereto. In some embodiments, random forests and other analysis techniques may be used. The machine learning algorithms may be based on statistical inference. The model analytics engine may be configured to automatically identify certain traits and their correlations from the employees' gameplay performance data and job performance ratings” ¶0115; “Accordingly, by using the above-described screening system and methods, pertinent information about candidates can be extracted and analyzed to predict/identify factors that are of interest to a company. The screening system can be used to collect objective data derived from neuroscience-based gameplay data and employees' job performance ratings, and create a dynamic model that is capable of identifying different traits that contribute to success for a specific job position in the company. The dynamic nature of the model allows employee/candidate behavior to be examined over time, instead of examining behavior using a one-time static score”. ¶0121; Fig 2 (114); Fig 20) Examiner note: Under BRI, the multivariate analyzing module is being interpreted as the “the model analytics engine” in the “the screening system” in which help in inferring neuroscience-based gameplay data by using multivariate test (refer to ¶0191) and multivariate ANOVA (refer to ¶0203). Also, refer to ¶0116 - 0118 for more information about the screening system process.

Regarding claims 2, 8 and 14:
Polli, as shown in the rejection above, discloses the limitations of claims 1, 7 and 13.
Polli further teaches:
wherein the multivariate analyzing module further outputs additional suggested tasks to increase a probability of the user locating employment. (“The system also provided Company B's employees with career development feedback. The system specifically provided each employee with a list of the top three traits that make the employee an ideal fit for their position, and a list of the top three traits upon which the employee could improve. In addition, the system provided recommendations as to how the employee could improve for each trait… Furthermore, employees received career development feedback that was directly based on the assessment. The system's assessment specifically identified the traits of successful employees in a position at the company. The system then gave feedback to the bottom-performing employees about how the employee compared to the model employee, and ways that the bottom-performing employee can improve performance” ¶0283-284; Fig 27) Examiner note: Under BRI, the suggested tasks are being interpreted as the functions of “how the employee could improve for each trait” and as the specific identification of “the traits of successful 

Regarding claims 3, 9 and 15:
Polli, as shown in the rejection above, discloses the limitations of claims 1, 7 and 13.
Polli further teaches:
wherein the multivariate analyzing module uses generalized linear model (GLM) to derive predictions for the outputs, and to allow the multivariate analyzing module to choose a functional form of a relationship between user employment success prediction and the output under consideration whilst removing a statistical bias. (“The square of the Pearson's correlation coefficient is known as the coefficient of determination and can be used to explain the fraction of variance in Y as a function of X in a simple linear regression. The Pearson's correlation coefficient can also be used to describe effect size, which can be defined as the magnitude of the relationship between two groups. When the Pearson's correlation coefficient is used as a measure for effect size, the square of the result can estimate the amount of the variance within an experiment that is explained by the experimental model… The r value for each trait characteristic may be indicative of the correlation between the respective trait characteristic and a predictive equation in the employee model. The R2 value for each trait characteristic may be indicative of the variance in the employee model as denoted by the respective trait characteristic.” ¶0183-0184; Fig 15 (1500)) Examiner note: Under BRI, the relationship between the user employment success prediction and the output under consideration is being interpreted as “correlation between the respective trait characteristic and a predictive equation in the employee model” as stated above. According to the GLM definition, this term is being interpreted as the “simple linear regression” previously mentioned. Also, this reference ensures “review[ing] the gameplay data based solely on the analysis and recommendation provided through the reporting engine, without extrinsic factors and/or external biases affecting their review.” as stated in ¶0158. Also, the use of multivariate ANOVA includes GLMs (refer to ¶0203).

Regarding claims 4, 10 and 16:
Polli, as shown in the rejection above, discloses the limitations of claims 1, 7 and 13.
The non-transitory computer-readable medium of claim 7, wherein the machine learning module further comprises: (claim 10)
Polli further teaches:
a data set selector module in communication with the data repository, wherein the data selector module determines which outputs to use in the machine learning module and which outputs to exclude from the machine learning module, and further allows an operator to choose outputs to be used using an operator graphical user interface; (“The model analytics engine may be configured to determine the correlation between the traits and employer-provided ratings of the employees, and to generate the employee model based on the correlated traits. For example, the model analytics engine can apply data mining and clustering algorithms to the correlated employees' gameplay data and employer-provided ratings, to generate and fine-tune the employee model…The employee model may be contrasted against an appropriate baseline group. The baseline group may be selected from a database comprising of employees from other fields, who may be similar to the target group of employees taking the neuroscience-based tests in terms of demographic factors such as gender, age, ethnicity, educational background, but who do not work in in the same field as the target group of employees. The model analytics engine can determine whether an employee taking the neuroscience-based tests is classified as in-group or out-of-group, by contrasting the employee's gameplay data with the baseline group.” ¶0114; Fig 13 and Fig. 17A-B) Examiner note: Under BRI, the data set selector module is being interpreted as “the model analytics engine” in where the system can further let the user manipulate the output, interpreted as the “employees’ game completion progress” through a graph across different points in time and compare groups of participants as stated in ¶0179. Also, refer to ¶0195-0200 for more information about modifications in graph view based in results between groups. 
a recommendation module configured to output the confidence metric, and to output recommended additional tasks. (“The computer program product of embodiment 10, wherein the talent identification system further comprises a recommendation module, wherein the method further comprises recommending by the recommendation module a career based on the career propensity of the subject” ¶0339; Fig 27) Examiner note: Under BRI, the confidence metrics are being interpreted as “career propensity” values. Also, refer to ¶0283-284 for the recommendation of additional tasks to participants.

Regarding claim 19:
Polli, as shown in the rejection above, discloses the limitations of claim 13.
Polli further teaches:
further comprising the step of correlating, at the server, user data and result data with job landing success rate. (“The system can use scores generated by the individual assessments within the system to create a fit score for a subject. The fit score can be an aggregation of the scores of the individual tasks. The fit score can range from 0-100% and predict the likelihood that a subject would be suitable for a specific position or career industry.” ¶0085; Fig 2 (114)) Examiner note: Under BRI, the job landing success rate is being interpreted as the function of using the “fit score” to “predict the likelihood that a subject would be suitable for a specific position or career industry”. Also, refer to ¶0111 in where the correlation done by the screening system between the “employer-provided ratings and the employees' performance on the neuroscience-based games”. For more information about the likelihood of the candidate's success in a position based on the fit score, refer to ¶0117 – 0121.

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Polli (U.S. Pub No. 20190026681 A1) in further view of  Taylor (U.S. Pub No. 20200134569 A1).
Regarding claims 5, 11 and 17:
Polli, as shown in the rejection above, discloses the limitations of claims 1, 7 and 13.
Polli does not explicitly teaches the following limitation, however, Taylor teaches:
wherein the at least one tasks comprises, using the user UI, filling out questionnaires provided by the server, answering multiple choice questions provided by the server, inputting an ideal a type of type of employment, a desired salary, or any combination thereof (“the planning module 318 is configured to generate a career planner/matrix for the user based on the user's assessment results, which may be used by career counselors, teachers, coaches, and/or parents to better help align educational and/or experience based opportunities for an individual based on what is relevant to their answers. The career planner/matrix may comprise a report that describes each of the user's results from the various assessments, explains the user's strengths and weaknesses based on the assessment results, and describes other traits and interests for the user.” ¶0099; “Users will be asked to enter additional information to allow the different features to analyze (and compare if applicable) the user's data to other internal/industry data. For the window shopping, only 1 option will be displayed for the users; however, the true number of results will be displayed for added impact. (e.g., 15 career paths are found to be relevant for this person based on the data they entered, however, only one career path will be displayed). This will engage the users to register and view the remaining analysis.” ¶0135; Figs 4-6) Examiner note: Under BRI, the questionnaires, are being interpreted as the “assessments” offered, which include “tests, quizzes, surveys or other forms”, and the use of multiple choice questions are involved in such formats (this function is taught in another embodiment for choosing a user’s potential date partners, see ¶0109). Also, refer to ¶0040 and ¶0050 to learn more about other types of assessments offered in this reference. Finally, ideal types of employment can be selected and indicated by the user as well (refer to ¶0114). 

 It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Polli with the ability to provide a user interface in where the user can fill a questionnaire including questions in multiple choice format to address an employment seeker’s desired and interests, as taught by Taylor because “conventional recruiting systems only consider the user's hard factors such as grades and work experience and do not have a way to consider other factors that define who a person is. Furthermore, conventional systems are not focused on diversity inclusion recruiting that promotes greater equality for all candidates and promotes the power of social capital, which is heavily impacted by diversity inclusion.” (Taylor; ¶0003). 

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Polli (U.S. Pub No. 20190026681 A1) in further view of  Taylor (U.S. Pub No. 20200134569 A1) and Kulkarni (U.S. Pub No. 20200005214 A1).
Regarding claims 6, 12 and 18:
Polli, as shown in the rejection above, discloses the limitations of claims 1, 7 and 13.
Polli does not explicitly teaches the following limitation, however, Kulkarni teaches:
wherein the machine learning module comprises a neural network having a plurality of nodes and at least two hidden layers, wherein the loop is created to continuously train nodes on the neural network. (“Feature-processing apparatus 204, model-creation apparatus 210, and management apparatus 206 may additionally be implemented together and/or separately by one or more hardware and/or software components and/or layers.” ¶0052; “For example, the functionality of each machine learning model may be provided by a regression model, artificial neural network, support vector machine, decision tree, naïve Bayes classifier, Bayesian network, clustering technique, collaborative filtering technique, deep learning model, hierarchical model, and/or ensemble model.” ¶0053; “Portions of the present embodiments (e.g., feature-processing apparatus, model-creation apparatus, management apparatus, data repository, online professional network, etc.) may also be located on different nodes of a distributed system that implements the embodiments.” ¶0068; Figs 1 and 3) Examiner note: Under BRI, the elements of a neural network having a plurality of nodes and at least two hidden layers, with a loop to train the neural network nodes is inherit and is the very structure of a neural network and function for predictions that train itself.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Polli and Taylor with the ability to automatically generate tasks based on a question and answer database, as taught by Kulkarni because “In turn, users and/or data in online professional networks may facilitate other types of activities and operations. For example, professionals may use an online professional network to locate prospects, maintain a professional image, establish and maintain relationships, and/or engage with other individuals and organizations. Similarly, recruiters may use the online professional network to search for candidates for job opportunities and/or open positions. At the same time, job seekers may use the online professional network to enhance their professional reputations, conduct job searches, reach out to connections for job opportunities, and apply to job listings. Consequently, use of online professional networks may be increased by improving the data and features that can be accessed through the online professional networks.” (Kulkarni; ¶0003).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Polli (U.S. Pub No. 20190026681 A1) in further view of Taylor (U.S. Pub No. 20200134569 A1); Kulkarni (U.S. Pub No. 20200005214 A1) and Kent (U.S. Pub No. 20200364282 A1).
Regarding claim 20:
Polli, as shown in the rejection above, discloses the limitations of claim 14.
Polli does not explicitly teaches the following limitation, however, Kent teaches:
further comprising the step of automatically generating tasks for a user at a question and answer database. (“In other implementations, user 8 uses a form to populate general tasks, recommendations, advice, or to-dos or other strategies that she wants to try out in different cards. Then the system could use a random number generator to randomly sample from all the tasks, recommendations, advice, or to-dos that the user 8 input previously and propose content, such as a suggested task or advice to an event 56 of a networking card 125 and task list, where the user 8 could accept or dismiss the suggested content. Finally, based upon the acceptance or dismissal of the advice, additional weight could be given to content where the user 8 previously accepted the content into the event and task list 56 of her networking cards 125. This would allow for the most accepted suggestions to have the possibility of appearing more frequently.” ¶0064; “Further, in another implementation of this application, there might be pre-set or dynamically generated best practices 80, guidance, tasks/events, and other content that are auto-generated or pre-populated based on a rules-based engine or a machine-learning or similar AI application associated with each networking card with respect to the particular column that it is in, as depicted in FIG. 11… Consequently, the system could infer the degree of success for the networking card 125 from the presence of a task 150 and the data in task matrix 301. Task matrix 301 would also include a vector 303 of categories and probabilities that the category corresponds to the task or event.” ¶0065-66; Fig 5 and 8) Examiner note: Under BRI, the automation of generating tasks for a user at a question and answer base is being interpreted as the function of the system to use the populated forms that the user previously wanted to do and use it as a “pre-set or [by] dynamically generated best practices 80, guidance, tasks/events, and other content that are auto-generated or pre-populated”.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Polli, Taylor and Kulkarni with the ability to automatically generate tasks based on a question and answer database, as taught by Kent because “As the Internet has increased in scale and commercial importance, the growing visibility of job postings now often results in hundreds of individuals applying and interviewing for positions that will accept only one candidate. This yields significant inefficiency on the part of companies and perhaps more so for jobseekers as they have to juggle more open applications. Further, an increasingly important component of the modern job search is the process of networking, informational interviews, and getting internal referrals and informal recommendations. Organizing this outreach and the status of these processes can also be difficult to manage. Indeed, even keeping in touch with professional and personal connections can be an unstructured, laborious, even overwhelming process that demands more than the human mind can manage” (Kent; ¶0002).

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Terhark (U.S. Pub No. 20180232751 A1) is pertinent because it is “relates to a predictive modeling system and, more particularly, to a computer-based system to effectively determine a probability of transition between an original state and a desired state, such as from one occupational position to another occupational position, and to indicate how to optimize the probability of the transition.”
Kumar (U.S. Pub No. 20170308811 A1) is pertinent because it is “Talent Artificial Intelligence Virtual Agent (“TAIVA”) performs the function of an artificial intelligence driven career coach agent. The invention may serve the human resource, talent analytics, employee engagement and independent career coach functions for enterprises and professionals. Similar to a career coach who works with talent and helps them discover better opportunities and growth, this invention uses the power of machine learning and collaborative findings to discover the opportunities.”
Scarborough (U.S. Pub No. 20050273350 A1) is pertinent because it is about “For example, pre-hire and post-hire information can be collected electronically and used to build an artificial-intelligence based model. The model can then be used to predict a desired 
Carter (U.S. Pub No. 20150006422 A1) is pertinent because it “relates to systems and methods for the operation of an employment matching service utilizing electronic data related to participants' electronic profiles, e.g., personality, values, and culture”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687